IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,917-01


                EX PARTE GEORGE WASHINGTON SHARPER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. WRIT10030 IN THE 196TH DISTRICT COURT
                             FROM HUNT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Sixth Court of Appeals affirmed his conviction. Sharper

v. State, 485 S.W.3d 612 (Tex. App.— Texarkana 2016).

        Applicant contends that he was denied the opportunity to petition this Court for discretionary

review because his appellate counsel failed to timely notify Applicant that his conviction had been

affirmed. Applicant’s appellate counsel has submitted an affidavit in which she states that she did

timely notify Applicant that his conviction had been affirmed and of the deadlines for filing a
                                                                                                        2

petition for discretionary review. However, appellate counsel concedes that she did not send the

notification via certified mail, and did not certify compliance with Rule 48.4 of the Texas Rules of

Appellate Procedure.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

       The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit supplemented with copies of the mail room logs from the unit in which

Applicant was housed from February 4, 2016 until March 21, 2016, showing whether Applicant

received any incoming legal mail during the applicable time period for filing a petition for

discretionary review. The trial court may use any means set out in TEX . CODE CRIM . PROC. art.

11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

received timely notification from appellate counsel that his conviction had been affirmed. The trial

court shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: September 26, 2018
Do not publish